DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beverly Hjorth on 3/11/21.
The application has been amended as follows: 
Please cancel claim 119.

Response to Amendment/Arguments
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 07/28/20.  Applicant’s amendments to the claims have been entered and are made of record. The pending and renumbered claims are 1,2,4,6-9,11,12,13,14,16,18,22,24,29,30,36,43,52,53,55,69,72,76,78,79 and 87.  Claims 3, 5, 10, 15, 17, 19-21, 23, 25-28, 31-35, 37-42, 44-51, 54, 56-68, 70-71, 73-75, 77, 80-86, 88-118, 120-125 and now 119 have all been cancelled. 
All previously made art rejections are now withdrawn as Applicant has shown in their remarks and in several interviews that the preponderance of evidence outweighs any case of obviousness previously presented.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The Office respectfully asserts that none of the cited art either taken singly or in combination is seen to teach or suggest creating soft ballistic panels for armor which comprise ply groups of fibers embedded in a matrix and the work softened lamination includes a plurality of defects within at least a portion of the ply groups and including shear deformations in a plane defined by X and Y directions of the layers of the ply groups formed by applying a mechanical stress or mechanical strain to the lamination by feeding the lamination through a work softening apparatus with the fibers oriented at ±45 degrees to a feed direction; and a slip plane between at least one set of adjacent ply groups, the adjacent ply groups remaining unconnected or substantially unconnected at the slip plane.
	Applicants successfully rebutted the rejections set forth previously using comparative evidence which showed that the claimed order of steps of the process of controlling the type of deformation imposed on a composite laminate has a strong influence on fiber behavior for ballistic resistance and the effectiveness of the softening process to fabricate soft armor. In-plane shear deformations formed by bending fibers oriented at ±450 to the feed direction ensure the straightest possible fibers in the panel while retaining the most residual tension in the fibers, resulting in a higher tensile wave speed, faster strain distribution, and an "apparent" tensile strength increase upon ballistic impact. Additionally, mobility of the plies (softness) allows the ply stack to move with the bullet as it stops rotating and comes to rest at the incoming armor surface. Thus, such in-plane deformations are particularly beneficial in providing flexibility to an armor panel while retaining good ballistic resistance. 
	Soft panels disclosed in the cited prior art, particularly Howland, do not incorporate such in-plane shear deformations within layers of the panel and thus have a different structure than the soft panel recited in claim 1 or produced by the process of claim 87.  Hence, it is considered that the application is currently in full and proper condition for allowance.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP